JOSEPH, P.J.,
dissenting.
Plaintiff’s amended complaint separately pleaded a cause of action based on the written contract and a cause of action in quantum meruit. The trial court struck the latter cause of action. The majority would aphold that because the defendants admitted the ex-stence of an enforceable contract in their answer:
*52"At that time the action became one in contract. The basis of the plaintiff’s cause of action was established. The count in quantum meruit was no longer relevant to the lawsuit and was properly stricken. ORS 16.100(2).” (43 Or App at 48.)
Aside from my inability to understand what "relevance” has to do with anything under ORS 16.100(2), that holding is patently contrary to a long line of cases going back at least as far as State v. Montag, 132 Or 587, 286 P 995 (1930). In effect the plaintiff was forced to elect to sue only on the contract. The causes of action were separately stated, and plaintiff had a right, not just to plead both causes of action, but to proceed on both. State v. Montag, 132 Or at 595. The trial court and this court are wrong in holding otherwise, so I dissent.